Defendant was liable for taxes for the years 1917 and 1918 (Rodgers v. Bertha Development Co., Inc., 217 App. Div. 240; 242 N. Y. 503; Feldman v. Barshay, 246 id. 130); but as the submission shows only the total taxes for the entire period from 1905 to 1918, judgment is directed for plaintiff, without costs, for the proportion of the total tax paid for which defendant is liable, together with fifty dollars expended for legal services in procuring the assignment of the taxes, and the question submitted for decision upon agreed facts is to that extent answered in the affirmative. Lazansky, P. J., Rich, Kapper, Seeger and Cars-well, JJ., concur.